Citation Nr: 0920470	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin disease to 
include a skin rash. 

2. Entitlement to an initial rating higher than 10 percent 
for recurrent venereal warts with scarring and urethral 
dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1982 to January 1990 and from December 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran appeared at a hearing before 
the Decision Review Officer. A transcript of the hearing is 
in the record.

In a rating decision in February 2002, the RO denied the 
claim of service connection for a skin disease to include a 
skin rash, and although the Veteran initiated an appeal by 
filing a notice of disagreement, he never filed a substantive 
appeal after the RO issued a statement of the case.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. § 
7105.  On the current application to reopen, the RO reopened 
the claim and adjudicated the claim of service connection on 
the merits.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not dispositive.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the issue as new and material evidence 
to reopen the claim of service connection for a skin disease 
to include a skin rash to reflect that finality had attached 
to the previous rating decision.

FINDINGS OF FACT

1. In a rating decision in February 2002, the RO reopen the 
claim of service connection for a skin disease to include a 
skin rash, but denied the claim on the merits; and after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
of the adverse determination.

2. The additional evidence presented since the rating 
decision in February 2002 by the RO, denying the claim of 
service connection for a skin disease to include skin rash, 
is cumulative or does not raise a reasonable possibility of 
substantiating the claim.

3. Recurrent venereal warts with scarring and urethral 
dysfunction are manifested by painful warts, which do not 
cover an area of either six square inches or 39 square 
centimeters or an area of 144 square inches or 929 square 
centimeters; the scarring is not unstable; there is no 
evidence of penile deformity and erectile dysfunction; the 
Veteran does not wear absorbent materials that must be 
changed less than two times per day; there is no daytime 
voiding at intervals between one and two hours or awakening 
to void three to four times per night; or urinary retention 
or the need of dilatation. 


CONCLUSIONS OF LAW

1. The rating decision in February 2002 by the RO, denying 
the claim of service connection for a skin disease to include 
a skin rash, became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. The additional evidence presented since the rating 
decision in February 2002 is not new and material, and the 
claim of service connection for a skin disease to include a 
skin rash is not reopened. 38 U.S.C.A. § 5108 (West 2002).

3. The criteria for an initial rating higher than 10 percent 
for recurrent venereal warts with scarring and urethral 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115 (a) and (b), 4.118, Diagnostic Codes 
7518, 7801, 7802, 7803, 7804, 7805, 7518, 7522 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the new and material evidence claim, the RO provided pre- 
and post-adjudication VCAA notice by letters, dated in March 
2005 and in March 2006.  The Veteran was notified that new 
and material was needed to reopen the claim, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claim was  previously denied, 
that is, essentially the lack of evidence linking the 
post-service skin condition to service.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

On the initial claim for increase, where, as here, service 
connection has been granted and the initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disability does not trigger 
additional VCAA notice. Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the initial rating claim for recurrent venereal 
warts with scarring and urethral dysfunction.  Dingess, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
And the Veteran was afforded VA examinations in support of 
his claims. 

As the application to reopen the claim of service connection 
for a skin disease to include a skin rash, there is no duty 
to assist the Veteran by obtaining another VA medical 
opinion.  38 C.F.R. § 3.159(c)(4)(C)(iii).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim for Service Connection for 
Eczema

Procedural and Factual Background

By a rating decision in February 2002, the RO reopened the 
claim of service connection for a skin disease to include a 
skin rash, but denied the claim on the merits because the 
post-service medical records did not show the Veteran's 
current skin disease to include a skin rash was related to 
service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, the 
Veteran filed a notice of disagreement in March 2002, the RO 
then issued a statement of the case in August 2002, but the 
Veteran did not filed a substantive appeal, and the appeal 
was not perfected for appellate review by the Board, and the 
determination by the RO became final by operation of law.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in February 2002 is 
summarized as follows:

The service treatment records show that in March 1983 the 
Veteran complained of a pruritic rash on his face and chest, 
and the impression was contact dermatitis.  In February 1984, 
the Veteran complained of bumps on his arm, and the 
impression was heat rash.  In August 1984, the Veteran 
complained of rash on his face and neck, and the assessment 
was to rule out contact dermatitis or heat rash.  On 
examination in August 1986, the Veteran gave a history of an 
occasional facial rash, which had not recurred in a year, and 
the skin was evaluated as normal.  The Veteran elected not to 
have a separation examination. 

On the demobilization examination at the end of the Veteran's 
second period of active duty, which included service is 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm, except for venereal warts, there was no complaint, 
finding, history, or diagnosis of a skin disease to include a 
skin rash.

After service, on evaluation in January 1994 for the Gulf War 
Registry, the Veteran complained of a rash of a year and 
half's duration, which cleared up with a topical steroid.  
There was no prior history of a skin condition, and no 
specific skin rash was identified on physical examination and 
skin disease was not listed as a diagnosis. 

In March 1995, the Veteran filed his original claim of 
service connection for a skin rash, asserting onset in 1990.  
In an accompanying statement, the Veteran stated that while 
in Saudi Arabia near the Kuwait border he was exposed to 
toxic, gaseous fumes and he began to experience, among other 
symptoms, reoccurring skin rashes.

On VA examination in August 1995, the Veteran stated he had a 
skin rash, which started in the Persian Gulf.  A skin 
condition was not identified on the physical examination, but 
the diagnosis eczematous dermatitis.

In a rating decision in April 1996, the RO denied service 
connection for eczematous dermatitis on the basis that it was 
not shown during service and eczematous dermatitis was not an 
undiagnosed illness related to service in the Persian Gulf.  
The Veteran did not appeal the denial of service connection 
for the skin condition, and by operation of law, the rating 
decision on the claim became final.  38 U.S.C.A. § 7105.  

In an unappealed rating decision in June 1998, the RO again 
denied the claim of service connection for a skin condition 
to include a skin rash, and by operation of law, the rating 
decision by the RO became final.  38 U.S.C.A. § 7105.

In August 2000, the Veteran applied to reopen the claim of 
service connection for a skin condition. 

Private medical records, covering the period from 1999 to 
2000, show that in June 1999 the Veteran complained of a rash 
on his hands and the diagnosis was to rule out eczema was 
diagnosed.  In June 2000, the Veteran complained of a rash on 
his hands for about a year.  The assessment was either fungal 
dermatitis or contact dermatitis. 

In a report in December 2000, the Special Assistant to the 
Secretary of the Department of Defense for Gulf War 
Illnesses, advised the Veteran that he may have been exposed 
to a very low level chemical agent resulting from the 
demolition of ammunitions at Khamisiyah, Iraq, but there was 
no indication of any long term health effects, resulting from 
the exposure. 

On VA examination in January 2002, the Veteran stated that he 
did not have a skin rash at present, but he did occasionally 
have small blisters on his hands. There was no diagnosis of a 
skin condition. 



Current Application

Although the prior rating decision of February 2002 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

The Veteran's application to reopen the claim of service 
connection was received in February 2005.

As the current claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence linking the post-service skin condition to service.

Evidence Received since February 2002

The additional evidence presented since the rating decision 
in February 2002 consists of the following exhibits:

Exhibit (1) consists of private treatment records, dated in 
September and in November 2004, documenting a diagnosis of 
nummular eczema and a diagnosis of xerosis eczema (dry skin), 
respectively. The evidence is not new and material as it is 
cumulative, that is, supporting evidence of a postservice 
skin condition, which has been previously considered and 
rejected by the RO in previous, final rating decisions.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

Exhibit (2) consists of a report of VA examination in March 
2006, documenting a diagnosis of nummular eczema.  In an 
addendum, dated in May 2006, the VA examiner expressed the 
opinion that there was no relationship between nummular 
eczema and the in-service contact dermatitis.  As this 
evidence opposes, rather than supports, the claim, it does 
not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156.

Exhibit (3) is the testimony of the Veteran that he has had a 
skin problem since service.  While the Veteran is competent 
to describe a skin condition and a skin condition is a 
condition that is observable by a layperson, to the extent 
the Veteran's testimony is offered as evidence of a nexus 
between the current skin problem and service, where, as here, 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For this reason, the Board 
rejects the Veteran's testimony as competent evidence to 
reopen the claim. 

As the additional evidence is not new and material, the claim 
of service connection for a skin disease to include a skin 
rash is not reopened, and the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 

Initial Claim for Increase 

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.   Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Factual Background

On VA examination in October 2005, Veteran described a 
pattern of warts recurring every six months and lasting about 
one to two months, but at the time of the examination no 
warts were present.  The examiner estimated that the exposed 
area of the warts, when present, covered 1 to 2 percent of 
the entire body.  The pertinent finding was scarring, 1 to 2 
mm, near the tip of the penis.  There were no other scars.  

On VA examination in December 2006, the Veteran stated that 
he had painful warts, which broke out 15 to 20 times a year 
with occasional dysuria and difficulty starting a urinary 
stream.  On examination, the pertinent finding was scarring 
near the penile tip from old warts.  The old warts measured 1 
to 2 mm in size.  All scars were non-tender, well healed with 
good adherence and no keloid formation, elevation or 
depression, breakdown or ulcerations, and no functional 
impairment. The Veteran denied erectile dysfunction. 

The diagnosis was recurrent venereal warts that break out 15 
to 20 times a year, which occasionally affect the urethra 
with difficulty starting a urinary stream.  The examiner 
estimated that the scars covered 1 percent of the entire body 
when active and zero percent of an exposed area. 

Analysis

The disability is currently rated 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, benign neoplasms of the skin.  
Under Diagnostic Code 7819, benign neoplasms of the skin are 
rated as scars or on impairment of function.  



The applicable Diagnostic Codes for scars are Diagnostic 
Codes 7801 to 7805. 

Under Diagnostic Code 7801, the criteria for a 10 percent 
rating are deep scars, scars associated with underlying soft 
tissue damage or one that causes limitation of motion, and 
cover an area of six square inches or 39 square centimeters.  
Here, the scarring, measures 1 to 2 mm., which does not more 
nearly approximates or equates to an area of six square 
inches or 39 square centimeters and the criteria for a 
separate 10 percent rating under Diagnostic Code 7801 is not 
warranted. 

Under Diagnostic Code 7802, the criteria for a 10 percent 
rating are superficial scars that do not cause limited motion 
and cover an area of 144 square inches or 929 square 
centimeters.  Here, the scarring, measures 1 to 2 mm., which 
does not more nearly approximates or equates to an area of 
area of 144 square inches or 929 square, and the criteria for 
a separate 10 percent rating under Diagnostic Code 7802 is 
not warranted.  

Under Diagnostic Code 7803, the criteria for a 10 percent 
rating are superficial scars that are unstable, that is, 
scars with frequent loss of skin covering over the scar.  On 
VA examination in December 2006, the scars were well-healed 
without breakdown or ulcerations, and the criteria for a 
separate 10 percent rating under Diagnostic Code 7803 is not 
warranted. 

Under Diagnostic Code 7804, the criteria for a 10 percent 
rating are superficial scars that are painful on examination.  
On VA examinations in October 2005 and in December 2006, the 
Veteran complained of painful warts and although no warts 
were actually present at the time of the examinations, the 
current 10 percent rating is the maximum schedular rating for 
painful scarring, which is analogous to the painful warts 
when the warts are present.  There is no higher rating under 
Diagnostic Code 7804. 



Under Diagnostic Code 7805, limitation of function is rated 
on the part affected.  In this case, there is no evidence of 
erectile dysfunction or penile deformity to warrant a 
separate rating under Diagnostic Code 7522. 

In addition to scarring, the Veteran also has occasional 
urethral dysfunction. Urethral dysfunction is rated as 
analogous to urethral stricture under Diagnostic Code 7518.  
Under Diagnostic Code 7518, an urethral stricture is rated as 
voiding dysfunction.  

A voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding.  For urinary leakage, the 
criteria for a 10 percent rating are the wearing of absorbent 
materials, which must be changed less than 2 times per day.  
As urinary leakage, requiring the wearing of absorbent 
materials, is not shown, a separate rating for voiding 
dysfunction rated as urinary leakage is not warranted. 

For urinary frequency, the criteria for a 10 percent rating 
are a daytime voiding interval of between two and three 
hours, or awakening to void two times per night.  As daytime 
voiding interval of between two and three hours or awakening 
to void two times per night is not shown, a separate rating 
for voiding dysfunction rated as urinary frequency is not 
warranted.

For obstructed voiding, which more closely describes the 
Veteran's symptoms of difficulty starting a urinary stream, 
the criteria for a 10 percent rating are marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1). post void residuals greater than 150 cc.; 2). 
uroflowmetry with markedly diminished peak flow rate (less 
than 10 cc/sec); 3). recurrent urinary tract infections 
secondary to obstruction; 4). stricture disease requiring 
periodic dilatation every 2 to 3 months. 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is zero percent 
disabling. 



While the Veteran has obstructive symptomatology, there are 
no symptoms of post void residuals or recurrent urinary tract 
infections or periodic dilatation, and the criteria for a 
separate rating for voiding dysfunction rated as obstructed 
voiding have not been met. 

For the reasons explained above, the preponderance of the 
evidence is against an initial rating higher than 10 percent, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

                                                         
	(The Order follows on the next page.).




ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for a skin disease to include 
a skin rash, the appeal is denied.

An initial rating higher than 10 percent for recurrent 
venereal warts with scarring and urethral dysfunction is 
denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


